Title: Abigail Adams to William Smith Shaw, 2 February 1799
From: Adams, Abigail
To: Shaw, William Smith


          
            Dear William
            Febry 2. 1799 Quincy
          
          Is there no method my child you can persue to escape the constant colds to which you are subject it seems to me you have had a succession of them ever since you went to Philadelphia. have you had anything of the Rhumatism? we have had open thawy weather which has given me a touch of old times, a dumb Ague for the week past; I think the News papers might have given us a little more accurate account of the Ball I am sorry your cold prevented you, yet I was amused with what you wrote, particularly mr Dallas’s observations, which were perfectly just; yet there are some Ladies who can make the President talk; of all things I admire dallas’s penetration; I always despised the appelation Womans Man—to be a Gallant a Man must have a little of the Fop. nothing pleases and gratifies me so much as to know myself the sole monopolizer, and Baches Darby and Joan reflected more honour upon me, than any Eulogyum he could have publishd.
          I hear nothing from Atkinson East Chester and Atkinson are places from which I find it difficult to keep up a communication—
          I received the papers to the 21— am impatient for the Report. as yet I have not changd my mind. I thought the House would consider it in the light in which Macon takes it up—yet I know not whether my judgment is accurate; I do not like to open a Bundle of News papers without finding a line from some one— I always feel a dissapointment; but a Frank is necessary; Mr Adams forgot it on one of his last Letters, for tho the President and I am one in the Eye of the Law and the Gospel, I believe Congress would question both the Authorities, and wrangle a month, if the Question was put, does the Priviledge of the President extend to his Lady, and are Letters to her, & From her free of postage?
          Present me Respectfully to mrs Cushing. she is one of the Ladies who will never find any difficulty in leading the President into conversation. I could name a Number of others— my Love to Mrs otis, and to the Ladies of all the Secretaries, an affectionate

Remembrance Mrs stoddart I do not know, but I esteem her Husband tell me how Mrs Wolcott’s Health is this Winter. my Compliments to the British & Portugeeze Ladies—
          adieu— how is mrs Brislers Health this winter? Remember me to her—
          your affectionate
          
            Aunt A A
          
        